Case 1:18-cv-01049-SOH Document 18          Filed 12/28/18 Page 1 of 3 PageID #: 85



                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                             EL DORADO DIVISION

 FOSTER CABLE SERVICES, INC., d/b/a U-PAS                              PLAINTIFFS

 VS.                         CASE NO. 1:18-CV-01049

 JAMES ERIC DEVILLE AND T & D SOLUTIONS                              DEFENDANTS

 ________________________________________________________________

           MEMORANDUM BRIEF IN OPPOSITION OF MOTION FOR
                    JUDGMENT ON THE PLEADINGS
 ________________________________________________________________

        The defendants’ position states, without any factual basis or discovery into

 the facts, affirmatively that the contract is unenforceable. That statement is a

 conclusion which involves both matters of fact and law and, until adequate

 discovery is completed and the pleadings are closed, such pleading is premature and

 should be dismissed. Federal Rules of Civil Procedure 12(c)

        In short, the contract at the center of this matter is a restriction upon

 defendant, James Eric Deville, from disclosing certain information gained through

 his employment with plaintiff. In the instant case, that would be pricing and other

 trade secrets in which Foster Cable Services d/b/a U-PAS was employing to attract

 business.

        The facts of this case are that defendant, James Eric Deville, voluntarily

 signed a non-disclosure agreement which, for the Court’s edification, the law stated

 by the defendants apply to non-compete agreements, generally non-disclosure

 agreements, which are generally held to be more valid and in a more favorable light.

 Further, whether the contract is enforceable under the theory that certain
Case 1:18-cv-01049-SOH Document 18             Filed 12/28/18 Page 2 of 3 PageID #: 86



 information was disclosed, is ripe for discovery, not for a motion which is untimely

 filed.

          Additionally, there is an alleged tort of interference with the contract

 between defendant, James Eric Deville and the plaintiff. Whether that tort occurred

 is a fact based determination not ripe for such motion prior to the Rule 26(f) report

 even being filed in this matter.

          In light of the untimeliness, the fact based questions involved in this matter,

 lack of any discovery being conducted, said Motion for Judgment on the Pleadings

 should be dismissed and the matter proceed forward in the orderly course of

 normal cases in this Court.

                                             Respectfully submitted,



                                             __/s/ F. Mattison Thomas, III_________
                                             F. MATTISON THOMAS, III
                                             Attorney at Law
                                             103 East Main Street, Suite D
                                             El Dorado, AR 71730
                                             Ph: 870-881-8468
                                             Fax: 870-881-8416
                                             Arkansas Bar No. 2002-007
Case 1:18-cv-01049-SOH Document 18             Filed 12/28/18 Page 3 of 3 PageID #: 87




                               CERTIFICATE OF SERVICE

         I hereby certify that on this, the 28th day of December, 2018, I electronically
 filed the foregoing with the Clerk of Court by using the CM/ECF system, which will
 send notice of electronic filing to:

 Mr. Zachary B. Bussey
 Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
 165 Madison Avenue, Ste. 200
 Memphis, TN 38103

 Phyllis G. Cancienne
 Christopher G. Morris
 Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
 450 Laurel, 20th Floor
 Baton Rouge, LA 70825




                                             ____/s/ F. Mattison Thomas, III__________
                                                    F. Mattison Thomas, III
